Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner's amendment was given in a telephone interview with Mark C. Van Ness on 08/24/2022.
	The application has been amended as follows:
1.	(Currently amended) A head-mounted display (HMD) apparatus comprising:
a three-dimensional (3D) display to display frames for a user;
a motion detector to generate motion data for the apparatus;
one or more inputs for camera data for the 3D display; and
a neural network trained to perform prediction of frames for viewing by the user; and
a feedback loop to provide data regarding determined accuracy of predicted frames to the neural network, wherein:
the apparatus is to generate an estimate of motion of the apparatus based at least in part on the motion data and the camera data,
the neural network is to generate one or more predicted frames as a next frame for viewing by the user utilizing neural network analysis, the neural network analysis being based at least in part on the motion estimation generated by the apparatus, and
the apparatus is to determine the next frame for viewing by the user and display the determined next frame for viewing by the user in the 3D display, including the apparatus to:
determine whether the one or more frames include an accurate prediction of the next frame for viewing, and
upon determining that the one or more predicted frames include an accurate prediction of the next frame for viewing, select [[the]] a next frame that is accurately predicted from the one or more predicted frames for display; and
wherein the generation by the neural network of the one or more predicted frames for the next frame for viewing by the user includes the neural network to apply the data regarding determined accuracy to improve future accuracy of predictions by the neural network of next frames for viewing.
2.	(Cancelled)
10.	(Currently amended) A non-transitory computer-readable storage medium having stored thereon executable computer program instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising:
generating motion data for a head-mounted display (HMD) apparatus utilizing a motion detector, the apparatus including one or more inputs for camera data for a three-dimensional (3D) display to display frames for a user, , and a feedback loop to provide data regarding determined accuracy of predicted frames to the neural network;
generating an estimate of motion of the apparatus based at least in part on the motion data and the camera data;
performing an analysis of the motion estimation utilizing the neural network;
generating, by the neural network, one or more predicted frames as a next frame for viewing by the user based at least in part on the neural network analysis of the motion estimation; and
determining the next frame for viewing by the user and displaying the determined next frame for viewing by the user in the 3D display, including:
determining whether the one or more frames include an accurate prediction of the next frame for viewing; and
upon determining that the one or more predicted frames include an accurate prediction of the next frame for viewing, selecting [[the]] a next frame that is accurately predicted from the one or more predicted frames for display; and
wherein the generation by the neural network of the one or more predicted frames for the next frame for viewing includes the neural network applying the data regarding determined accuracy to improve future accuracy of predictions by the neural network of next frames for viewing.
11.	(Cancelled)
16.	(Currently amended) A system comprising:
one or more processors to process data;
a memory to store data for processing, including data for neural network processing;
a head-mounted display (HMD) including a three-dimensional (3D) display to display frames for a user;
a motion detector to generate motion data for the HMD;
one or more inputs for camera data for the 3D display; [[and]]
a neural network trained to perform prediction of frames for viewing by the user; and
a feedback loop to provide data regarding determined accuracy of predicted frames to the neural network;
wherein the system is to:
generate an estimate of motion of the HMD based at least in part on the motion data and the camera data,
perform an analysis of the motion estimation utilizing the neural network, 
generate, by the neural network, one or more predicted frames as a next frame for viewing by the user based at least in part on the neural network analysis of the motion estimation, and
determine the next frame for viewing by the user and display the determined next frame for viewing by the user in the 3D display, including the system to:
determine whether the one or more frames include an accurate prediction of the next frame for viewing, and
upon determining that the one or more predicted frames include an accurate prediction of the next frame for viewing, select [[the]] a next frame that is accurately predicted from the one or more predicted frames for display; and
wherein the generation by the neural network of the one or more predicted frames for the next frame for viewing by the user includes the neural network to apply the data regarding determined accuracy to improve future accuracy of predictions by the neural network of next frames for viewing.
17.	(Cancelled)

Allowable Subject Matter
Claims 1, 3-10, 12-16, 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the references along or in combination teaches the limitations of “the apparatus is to determine the next frame for viewing by the user and display the determined next frame for viewing by the user in the 3D display, including the apparatus to: determine whether the one or more frames include an accurate prediction of the next frame for viewing, and upon determining that the one or more predicted frames include an accurate prediction of the next frame for viewing, select a next frame that is accurately predicted from the one or more predicted frames for display; and wherein the generation by the neural network of the one or more predicted frames for the next frame for viewing by the user includes the neural network to apply the data regarding determined accuracy to improve future accuracy of predictions by the neural network of next frames for viewing.” recited in claim 1 and similarly recited in claim 10, 16 in combination with other parts of the limitations in the independent claims as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANNA WU whose telephone number is (571)270-0725.  The examiner can normally be reached on Monday-Thursday 8:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YANNA WU/Primary Examiner, Art Unit 2611